DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the term recites the term “during step 3”. However, this should be changed to address “the third step” of claim 1 for consistency. Additionally, claim 4 does not end in a period. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “passes through” is indefinite. It is unclear if this means that the system enters the  phase region on the pressure-concentration- phase into b phase. The term “passes thorough” indicates that the system is no longer in the  phase region in the plot.  
Claim 1 recites the limitation “ phase" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output connection" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the claim is indefinite. The claim language is incomplete and the scope cannot be determined. 
Claim 6 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the gaseous hydrogen source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the term “possibly” makes it unclear if the limitations following this term are required or not. 
Claim 11 recites the limitation "the metal hydride compartments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10 and 11, the scope of the term “adapted” is unclear. It is unclear if this just means a compressor being connected to the system of the method of claim 1 or whether the compressor is modified in a physical way to work with the system. 

Claim 11 recites the limitation "the metal hydride compartments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim seems to be missing limitations and does not limit the scope of the claim it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The claim is directed to continuous operation of the device. However, there are no structural limitations in the claim that limit the physical structure of the device of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102005004590. 
Regarding claim 10, the reference teaches compressor capable of cyclically charging and discharging hydrogen from a hydride forming metal alloy (Para [0026]). 
Regarding claim 11, the reference teaches continuous operation capability (Para [0050]). 
Regarding claims 12 and 13, the reference teaches multistage configurations (Para [0045]) and teaches that multistage configuration is known to increase compression ratio (Para [0020]). Additionally, regarding different alloys, the material or article worked upon does not limit the structure of the apparatus (MPEP §2115). 

Allowable Subject Matter
Claim 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 requires that the hydrogen is first introduced to a storage material while the temperature is kept constant. The temperature is then raised by heating and hydrogen is shutoff during this step until a specific pressure P(desired) is reached. Finally, more hydrogen is introduced but the pressure is kept constant by simultaneously keeping the temperature constant until the material is fully saturated with hydrogen. Being fully saturated is indicative that the material in phase of the pressure-concentration-temperature plot.
 US 4556551 teaches a method of storing hydrogen on a material by pumping hydrogen into a storage reactor at 40-50atm at room temperature (Col. 3 lines 32-34). The reference teaches that this continues till hydrogen is no long absorbed by the sample and the temperature goes up to about 50C because of the exothermic absorption of hydrogen. However, the reference does not teach or suggest that when the hydrogen is being introduced, the material is at a constant temperature. In the reference, the temperature is allowed to go up and hydrogen is not stopped before this happens. The reference allows the material to be fully saturated (meaning it leaves the phase into  phase) and temperature and pressure in the system are not kept constant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736